 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                        2:19-MC-00036-MCE-DB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $19,880.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16
17          It is hereby stipulated by and between the United States of America and potential claimant

18 Willie Parson (“Parson”), by and through their respective counsel, as follows:

19          1.     On or about November 21, 2018, claimant Parson filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately
21 $19,880.00 in U.S. Currency (hereafter “defendant currency”), which was seized on September 26,
22 2018.
23          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

24 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
25 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person
26 other than the claimant has filed a claim to the defendant currency as required by law in the
27 administrative forfeiture proceeding.
28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                      1
29                                                                          Stipulation to Extend Time to File Complaint

30
 1 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
 2 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 3 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of
 4 the parties. That deadline is February 15, 2019.
 5          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 6 extend to March 15, 2019, the time in which the United States is required to file a civil complaint for
 7 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
 8 currency is subject to forfeiture.
 9          5.      Accordingly, the parties agree that the deadline by which the United States shall be

10 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
11 alleging that the defendant currency is subject to forfeiture shall be extended to March 15, 2019.
12    Dated:     2/15/2019                                   MCGREGOR W. SCOTT
                                                             United States Attorney
13
14                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
15                                                           Assistant U.S. Attorney
16
17    Dated:     2/15/2019                                   /s/ Kimberly M. Melchor
                                                             KIMBERLY M. MELCHOR
18                                                           Attorney for Willie Parson
                                                             (As authorized via phone)
19
20
            IT IS SO ORDERED.
21
22
     Dated: February 20, 2019
23
24
25
26
27
28
                                                         2
29                                                                           Stipulation to Extend Time to File Complaint

30
